Judgment, Supreme Court, Bronx County (John Collins, J.), rendered June 27,1995, convicting defendant, upon his plea of guilty, of robbery in the first degree and burglary in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 8 to 16 years, affirmed.
We find that, under all the circumstances, defendant’s decision to plead guilty was not materially affected by any misinformation he received as to the possible scope of sentencing in the event of a conviction after trial (see, People v Jordan, 215 AD2d 257, lv denied 87 NY2d 847; People v Durran, 210 AD2d 34, 35, lv denied 84 NY2d 1031; People v Martinez, 162 AD2d 274, 275, lv denied 76 NY2d 860).
The record, including the commitment sheet, establishes that the court properly imposed sentence with the aid of a presentence report. Concur—Nardelli, Williams and Andrias, JJ.